Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-22-00538-CR

                                       Elias Anthony TAYLOR,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 19-602-CR
                             Honorable Kirsten Cohoon, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: December 7, 2022

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both Appellant

and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and dismiss this

appeal. See id.

                                                    PER CURIAM

DO NOT PUBLISH